DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (“Thrombogenicity Testing for Blood-Contacting Medical Devices in an in vitro Ovine Blood Loop: Design Improvements and Continuing Validation”).

Regarding claim 12, Cunningham et al. disclose a control rod (see device in Fig. 3c) for use in testing thrombogenicity of a medical device, the control rod comprising:  a saddle portion (see Id., white portion at end of the Merit introducer that forms around and supports the other tubing connection); a base portion (Id., long narrower portion that is inserted into the loop tubing); and a neck portion connecting the saddle portion and the body portion (Id., darker portion between the white saddle and the narrower base potion), wherein the base portion of the control rod is configured to cause a preset thrombogenic response when exposed to blood flow (see Fig. 2, the Merit introducer device has a minimal thrombus formation response that must be “preset” because it is determined by the structure/material of introducer which is set and unchanged prior to its use).

Allowable Subject Matter
Claims 1, 3-11 and 16-20 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 25 May 2022, with regard to claim 12, have been fully considered but they are not persuasive.
Applicant has argued that the scanned in image from the Cunningham reference is not clear enough to show the claimed saddle portion, base portion, and neck portion. However, Cunningham’s Figure 3c does clearly show this structure at the white tubing connector at the left of the image, and this image can be seen more clearly in the original document easily found online using the citation information provided. Furthermore, the Cunningham reference identifies the item in Figure 3c as a Prelude Pro Sheath 4 French introducer by Merit, which is a known structure to one of ordinary skill in the art having a tubing/rod connector that satisfies the limitations of having a saddle portion, base portion, and neck portion.
Applicant has also argued that Cunningham’s element in Figure 3c does not depict a device that is “configured to cause a preset thrombogenic response when exposed to blood flow” because Cunningham teaches as a test article with a response that is not known a priori. This argument is unpersuasive because claim 12 is an apparatus claim, and the structure of an apparatus is not changed or defined in any way by what a user knows about the structure or material before it is used. If a disclosed apparatus or structure has the same structure as a claimed apparatus, then it anticipates the claimed apparatus, regardless of any intended use of the apparatus. Furthermore, stating that something is preset, just means that it is set ahead of time. Any structure that is made before it is used has a structure and material that is “preset,” and therefore has a thrombogenic response that is “preset” as a result of this structure and material, even if a user does not know that thrombogenic response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL M. WEST/Primary Examiner, Art Unit 2861